Citation Nr: 1622098	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Service connection for bilateral shin splints. 

2.  Service connection for bilateral heel spurs. 

3.  Service connection for a bilateral knee disorder. 

4.  Service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to April 1984.  The Veteran had additional Reserve service in the Kentucky Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Cleveland, Ohio, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

On the April 2010 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board in Washington, DC (Central Office Board hearing).  In a May 2010 statement, the Veteran withdrew the request for a Central Office Board hearing.  See 38 C.F.R. § 20.704 (2015). 

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain outstanding treatment records, and to provide the Veteran with VA examinations if warranted.  In an October 2013 letter, the AOJ requested that the Veteran provide information about any treatment pertaining to the claimed disorders on appeal; however, no response was received from the Veteran.  The AOJ also obtained treatment records from the Kentucky VA Medical Center, which did not include treatment for the claimed disorders on appeal.  While the AOJ did not provide VA examinations, it was within the AOJ's discretion whether or not to provide VA examinations, as per the October 2013 Board Remand directives.  Based on the foregoing, the Board finds that the AOJ substantially complied with the October 2013 Board remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of service connection for bilateral shin splints, bilateral knee disorder, and bilateral leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There was no injury, disease, or event of bilateral heel spurs in service.

2. The Veteran does not have a current disability of bilateral heel spurs.


CONCLUSION OF LAW

The criteria for service connection for bilateral heel spurs have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for bilateral heel spurs, in a January 2009 notice letter sent prior to the initial denial of the claim in May 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written statements. 

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of bilateral heel spurs, and the Veteran denied symptoms of bilateral heel spurs as recently as May 1996.  Moreover, as explained herein, as the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant bilateral heel spurs injury or disease in service, there is no duty to provide a VA medical examination.  Because there is no current bilateral heel spurs disability and, even if, arguendo, there were to be found upon further examination a current bilateral heel spurs disability or symptoms of disability, no in-service injury or disease to which a competent medical opinion could relate any current disability or a factual basis of continuous symptoms that would support an opinion, there is no reasonable possibility that a further VA examination or opinion could aid in substantiating the current claim for service connection for bilateral heel spurs.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Any medical opinion that purported to relate a current bilateral heel spurs disability to service would necessarily be based upon an inaccurate factual assumption of bilateral heel spurs injury or disease during service, so would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

Accordingly, referral of service connection for bilateral heel spurs for a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for bilateral heel spurs.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, heel spurs is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for bilateral heel spurs.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Heel Spurs 

The Veteran generally contends that service connection is warranted because he has bilateral heel spurs that started in service.  See, e.g., June 2009 VA Form 21-526.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right or left heel spurs injury, disease, or event during active service, and did not experience the onset of symptoms of bilateral heel spurs during service or for a long time after service.  Review of service treatment records shows no complaints, treatment, or diagnosis of bilateral heel spurs during service.  The March 1981 service separation examination report shows a normal clinical evaluation of the feet, and the Veteran did not report any problems with the feet at service separation.  

A May 1996 private treatment record shows that the Veteran reported orthopedic problems, such as back problems, but did not report any problems with the feet.  This indicates that the Veteran implicitly denied a history of bilateral heel spurs in May 1996 because, if the Veteran had a history of bilateral heel spurs and had given such history to the private clinician, such history would have been recorded in the May 1996 private treatment record.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Similarly, April 1996 and November 2001 private treatment records show clinical findings of no abnormalities of the lower extremities.  

The first evidence of post-service lower extremity problems is an August 2006 Kentucky Department of Corrections treatment record showing complaints of left leg swelling; however, the record does not indicate that the swelling was in the foot, that the swelling was a symptom of heel spurs, or that a diagnosis pertaining to the feet was rendered at that time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  This lay and medical evidence weighs against finding of onset of bilateral heel spurs during service or for a long time after service.  This is not a reliance only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service and after service. 

The record shows no complaints, treatment, or diagnosis of bilateral heel spurs after service.  While the Veteran has reported pain in the feet, the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a current disability of bilateral heel spurs.  See Sanchez-Benitez, 13 Vet. App. at 285 (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1361-62.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 
21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

Based on the foregoing, the weight of the evidence demonstrates that the Veteran did not sustain a bilateral heel spurs injury or other relevant injury or disease during service, and the Veteran does not have a current disability of bilateral heel spurs at any time immediately preceding or during the current claim.  Without a current disability of bilateral heel spurs, service connection cannot be established.  Based on the foregoing, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral heel spurs is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon, 20 Vet App. at 83.




Service Connection for Bilateral Shin Splints, Bilateral Knee 
Disorder, Bilateral Leg Disorder

The Veteran generally contends that service-connection for the above-referenced disorders is warranted because they started in service.  The Veteran asserted that he has had pain and swelling in the knees and lower legs since service.  See, e.g., June 2009 VA Form 21-526; September 2009 notice of disagreement. 

With respect to shin splints, service treatment records show that the Veteran reported to the medical clinic at Fort Benning on February 6, 1981 and complained of increased pain when standing or running for a long period of time.  The February 1981 service clinician diagnosed left tibia shin splint with no stress fracture.  With regard to the knees, a February 13, 1981 service treatment record shows that the Veteran complained of aching pain in both knees.  The February 1981 service clinician diagnosed bilateral knee chondromalacia.  With respect to the bilateral leg disorder, another February 13, 1981 service treatment record shows that the Veteran complained of right and left leg aching with numbness; however, no diagnosis was rendered in connection with these symptoms.  The record is unclear whether the Veteran currently has shin splints, a bilateral knee disability, or a bilateral leg disability. 

The Veteran was not afforded a VA examination in connection with the claims for service connection for bilateral shin splints, bilateral knee disorder, and bilateral leg disorder.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination(s) with opinions addressing the nature and etiology of any bilateral shin splints, bilateral knee disorder, or bilateral leg disorder.

Accordingly, the issues of service connection for bilateral shin splints, bilateral knee disorder, and bilateral leg disorder are REMANDED for the following actions:

1. Schedule the appropriate VA examination(s) with opinions in order to assist in determining the etiology of any current bilateral shin splints, bilateral knee disorder, or bilateral leg disorder.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) is (are) requested to provide the following opinions:

Does the Veteran have left or right shin splints? 

If the Veteran has bilateral shin splints, is it as likely as not (i.e., probability of 50 percent or more) that the bilateral shin splints disability had onset during, or are otherwise related to the Veteran's active service?  The examiner is requested to specifically comment on the significance of the February 1981 service treatment record showing a diagnosis of left tibia shin splint.

Does the Veteran have a left or right knee disability?

If the Veteran has a bilateral knee disability, is it as likely as not (i.e., probability of 50 percent or more) that any knee disability had its onset during, or is otherwise related to the Veteran's active service?  The examiner is requested to specifically comment on the significance of the February 1981 service treatment record showing a diagnosis of bilateral knee chondromalacia.  The examiner is also requested to specifically discuss the nature of chondromalacia, and the relationship of chondromalacia to arthritis,
including whether chondromalacia is an early form of arthritis.  

Does the Veteran have a left or right leg disability (other than bilateral shin splints or a bilateral knee disability)?

If the Veteran has a bilateral leg disability, is it as likely as not (i.e., probability of 50 percent or more) that the bilateral leg disability had its onset during, or is otherwise related to the Veteran's active service?  The examiner is requested to specifically comment on the significance of the February 1981 service treatment record showing complaints of bilateral lower extremity pain and numbness.

2. Thereafter, the issues of service connection for bilateral shin splints, bilateral knee disorder, and bilateral leg disorder on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


